DETAILED ACTION
Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,057,649. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.


Present Application 17/206,409
Patent 10,057,649
1. A method for providing video-on-demand services to a plurality of TV service subscribers via a closed system, the method comprising:
(a} receiving, at a video-on-demand application server from a first set-top box of a TV service subscriber, a first electronic access request to access a hierarchically-arranged interactive electronic program guide;
(b} accessing, by the video-on-demand application server upon receipt of the first electronic access request, hierarchically-arranged interactive electronic program guide data for first video-on-demand content wherein the hierarchically-arranged interactive electronic program guide is generated in real-time by generating the hierarchically-arranged interactive electronic program guide data for first video-on-demand content, based at least in part on first content- characterizing metadata,
wherein the first video-on-demand content in a first digital video format was uploaded to a Web-based content management system operatively connected to the video-on-demand application server by a content provider device associated with a video content provider via an open online network in a digital video format, along with but separate from respective first content-characterizing metadata that includes first title information associated with a first title of a plurality of titles, first topical information associated with the first tile, and first subtopical information associated with the first title designated by the video content provider, in order to specify a respective hierarchical location of the respective first title of the first video-on-demand content within the hierarchically-arranged interactive electronic program guide using the respective hierarchically-arranged first topical information, first subtopical information, and first title information:
(c) transmitting, from the video-on-demand application server to the first set-top box, the hierarchically-arranged interactive electronic program guide data in order to populate a first set of one or more templates associated with the hierarchically-arranged interactive electronic program guide for display on a display associated with the first set-top box;
(d} receiving, at the video-on-demand application server from the first set-top box, an electronic request to access for a fee the first video-on-demand content associated with the first title in response to the TV service subscriber selecting, via the first set-top box, the first title associated with the first video-on-demand content from the hierarchically-arranged interactive electronic program guide,
(e} in response to the electronic request to access for a fee the first video-on-demand content, processing, by a transaction processing server, payment of the fee associated with the first video-on-demand content in real-time;
(f) determining, by the transaction processing server, account privilege information associated with the TV service subscriber based on at least user account information and payment settlement information:
(g) receiving, at the video-on-demand application server from the transaction processing server, account privilege information associated with the TV service subscriber;
(h} verifying by the video-on-demand application server that the TV service subscriber has privileges to view the first video-on-demand content based on the account privilege information associated with the TV service subscriber;
(i) sending, from the video-on-demand application server to a video server, first video- on-demand content information for the video server to retrieve the first video-on-demand content;
(j) retrieving, by the video server, the first video-on-demand content; and
(k) transmitting, from the video server to the first set-top box, the first video-on-demand content for display on a TV of the respective TV service subscriber.
1. A set top box, for providing video-on-demand services and operatively connected to TV equipment of a television service subscriber, programmed to perform the steps of:
(a) receiving, at the set top box, via a closed system from a video-on-demand content delivery system of a television service provider system comprising one or more computers and computer-readable memory operatively connected to the one or more computers of the television service provider system, at least the following digital content:
(i) first video-on-demand application-readable metadata, associated with first video content and usable to generate a video-on-demand content menu, the first metadata comprising:
(1) first title information comprising a first title, and
(2) first content provider designated hicrarchically arranged category information and subcategory information to specify a location of the first title information for the video content in a predetermined video-on-demand application, the first content provider designated category information and subcategory information associated with the first title information of the first video content using a same hierarchical structure of categories and subcategories as is to be used for placement of the first title information in the predetermined video-on-demand application;
wherein the first video content was uploaded to a Web-based content management system by a content provider device associated with a first video content provider via the Internet in a digital video format, along with the associated first metadata including first title information, and first content provider designated hierarchically arranged category information and subcategory information designated by the first video content provider, to specify a hierarchical location of the first title of the first video content within the video-on-demand content menu using the first category information and first subcategory information associated with the first title information, and further including first time information for availability of the first video content for scheduling of viewing of the first video content through the predetermined video-on-demand application; and
wherein the first video content was transmitted from the Web-based content management system to the video-on-demand content delivery system at the television service provider system, where the first video content is stored on a video server associated with the video-on-demand content delivery system, wherein the video server comprises one or more computers and computer-readable memory operatively connected to the one or more computers of the video server and wherein the video server is configured to supply the first video content, upon request, for transmission to the set top box;
(b) receiving, at the set top box, access to the video-on-demand content menu for navigating through titles, including the first title of the first video content, by hierarchically- arranged category information and subcategory information including at least the first category information and the first subcategory information in order to locate a respective one of the titles whose associated video content is desired for viewing on the respective TV equipment,
wherein the video-on-demand content menu lists the titles using the same hierarchical structure of category information and subcategory information as was designated by one or more video content providers, including the first video content provider, in the uploaded metadata for the respective video content, wherein a plurality of different video display templates, including a first video display template, are accessible to the set top box, and wherein the predetermined video-on-demand application has access to the first video display template for generating and displaying the video-on-demand content menu at the TV equipment of the television service subscriber;
wherein the predetermined video-on-demand application has determined which titles in the video-on-demand content menu are available for selection from the video-on-demand content menu at a respective time based at least in part on respective time information during which the respective video content associated with the respective time information can be accessed through the predetermined video-on-demand application; and
(c) in response to (i) the television service subscriber selecting, via a control unit in communication with the set top box, the first title associated with the first video content from the hierarchically-arranged category information and subcategory information of the video-on- demand content menu, and (ii) the set top box transmitting an electronic request for the first video content associated with the selected first title, receiving, at the set top box via the closed system, the first video content for display of the first video content on the TV equipment of the television service subscriber.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novak (US 2002/0104099) in view of Hendricks et al. (US 6539548).

Claim 1, Novak teaches a method for providing video-on-demand services to a plurality of TV service subscribers via a closed system (p. 0025-0027), the method comprising:
(a) receiving, at a video-on-demand application server from a first set-top box of a TV service subscriber, a first electronic access request to access a hierarchically-arranged interactive electronic program guide (fig. 8-9);
(b) accessing, by the video-on-demand application server upon receipt of the first electronic access request, hierarchically-arranged interactive electronic program guide data for first video-on-demand content wherein the hierarchically-arranged interactive electronic program guide is generated in real-time by generating the hierarchically-arranged interactive electronic program guide data for first video-on-demand content, based at least in part on first content-characterizing metadata (i.e. user selecting menu items) (p. 0025-0027, 0065-0068),
“wherein the first video-on-demand content in a first digital video format was uploaded to a Web-based content management system operatively connected to the video-on-demand application server (i.e. server) by a content provider device associated with a video content provider via an open online network in a digital video format, along with but separate from respective first content-characterizing metadata that includes first title information associated with a first title of a plurality of titles” (figs 8-9; p. 0068-0072):
(c) transmitting, from the video-on-demand application server to the first set-top box, the hierarchically-arranged interactive electronic program guide data in order to populate a first set of one or more ternplates associated with the hierarchically-arranged interactive electronic program guide for display on a display associated with the first set-top box (i.e. user navigating through the menus) (figs 8-9; p. 0025-0027, 0068-0072).
Novak is not entirely clear in teaching the specific features of:
“first topical information associated with the first tile, and first subtopical information associated with the first title designated by the video content provider, in order to specify a respective hierarchical location of the respective first title of the first video-on-demand content within the hierarchically-arranged interactive electronic program guide using the respective hierarchically-arranged first topical information, first subtopical information, and first title information”.
(d) receiving, at the video-on-demand application server from the first set-top box, an electronic request to access for a fee the first video-on-demand content associated with the first title in response to the TV service subscriber selecting, via the first set-top box, the first title associated with the first video-on-demand content from the hierarchically-arranged interactive electronic program guide,
(e) in response to the electronic request to access for a fee the first video-on-demand content, processing, by a transaction processing server, payment of the fee associated with the first video-on-demand content in real-time;
(f) determining, by the transaction processing server, account privilege information associated with the TV service subscriber based on at least user account information and payment settlement information:
(g) receiving, at the video-on-demand application server from the transaction processing server, account privilege information associated with the TV service subscriber;
(h) verifying by the video-on-demand application server that the TV service subscriber has privileges to view the first video-on-demand content based on the account privilege information associated with the TV service subscriber;
(i) sending, from the video-on-demand application server to a video server, first video- on-demand content information for the video server to retrieve the first video-on-demand content;
(j) retrieving, by the video server, the first video-on-demand content; and
(k) transmitting, from the video server to the first set-top box, the first video-on-demand content for display on a TV of the respective TV service subscriber.
Hendricks teaches the specific features of:
“first topical information associated with the first tile, and first subtopical information associated with the first title designated by the video content provider (i.e. menus and submenus), in order to specify a respective hierarchical location of the respective first title of the first video-on-demand content within the hierarchically-arranged interactive electronic program guide using the respective hierarchically-arranged first topical information, first subtopical information, and first title information” (fig. 22-23a; col. 33-34, lines 9-35).
(d) receiving, at the video-on-demand application server from the first set-top box, an electronic request to access for a fee the first video-on-demand content associated with the first title in response to the TV service subscriber selecting (i.e. movies), via the first set-top box, the first title associated with the first video-on-demand content from the hierarchically-arranged interactive electronic program guide (col. 44-45, lines 23-13),
(e) in response to the electronic request to access for a fee the first video-on-demand content, processing, by a transaction processing server, payment of the fee associated with the first video-on-demand content in real-time (col. 44-45, lines 23-13);
(f) determining, by the transaction processing server (i.e. cable headend), account privilege information associated with the TV service subscriber based on at least user account information and payment settlement information (i.e. if user is subscribed) (col. 44-45, lines 23-13):
(g) receiving, at the video-on-demand application server from the transaction processing server, account privilege information associated with the TV service subscriber (i.e. user subscription) (col. 44-45, lines 23-13);
(h) verifying by the video-on-demand application server that the TV service subscriber has privileges to view the first video-on-demand content based on the account privilege information associated with the TV service subscriber (col. 44-45, lines 23-13);
(i) sending, from the video-on-demand application server to a video server, first video- on-demand content information for the video server to retrieve the first video-on-demand content (i.e. ordering movies) (col. 44-45, lines 23-13);
(j) retrieving, by the video server, the first video-on-demand content (i.e. movies the user is charged for are movies they received from the server) (col. 44-45, lines 23-13); and
(k) transmitting, from the video server to the first set-top box, the first video-on-demand content for display on a TV of the respective TV service subscriber (col. 44-45, lines 23-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided subscription services for on demand content of menus as taught by Hendricks to the system of Novak to provide premium content for users (col. 44-45, lines 23-13).

Claim 2, Novak teaches the method of claim 1, wherein the first content-characterizing metadata further includes descriptive data about the first video-on-demand content (p. 0063)

Claim 3, Novak teaches the method of claim 1, wherein the first content-characterizing metadata further includes a graphic image associated with the first video-on-demand content (i.e. JPEG) (p. 0039).

Claim 4, Novak teaches the method of claim 1, wherein the first video-on-demand content is an on-demand movie (p. 0068).

Claim 5, Novak teaches the method of claim 1, wherein the first video-on-demand content is a documentary (p. 0068).

Claim 6, Novak teaches the method of claim 1, wherein the first video-on-demand content is a historic sports event (p. 0329).

Claim 7, Novak teaches the method of claim 1, wherein the first video-on-demand content is a TV program (p. 0068).

Claim 8, Novak teaches the method of claim 1, wherein the first video-on-demand content is an infomercial (i.e. advertisements) (p. 0068).

Claim 9, Novak teaches the method of claim 1, wherein the video content is an advertisement (i.e. advertisements) (p. 0068).

Claim 10, Novak teaches the method of claim 1, wherein the video content is a music video (i.e. music) (p. 0025).

Claim 11, Novak teaches The method of claim 1, wherein the video content is a short-subject (i.e. advertisements) (p. 0068).

Claim 12, Novak teaches the method of claim 1, wherein while the first video-on-demand content is displayed, the first set-top box is configured for a subscriber to start, stop, or pause the video content using a remote control unit (i.e. VOD content) (p. 0068).

Claim 13, Novak teaches the method of claim 12, wherein while the first video-on-demand content is displayed, the first set-top box is further configured for a subscriber to rewind the video content using a remote control unit (i.e. VOD content) (p. 0068),

Claim 14, Novak teaches the method of claim 12, wherein while the first video-on-demand content is displayed, the first set-top box is further configured for a subscriber to replay the video content using a remote control unit (i.e. VOD content) (p. 0068).

Claim 15, Novak is silent regarding the method of claim 1, wherein the fees associated with the first video-on-demand content are paid using credit card or other supported payment methods.
Hendricks teaches the method of claim 1, wherein the fees associated with the first video-on-demand content are paid using credit card or other supported payment methods (i.e. credit card used for on-line interactive services) (fig. 34j; p. col. 43, lines 13-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided subscription services for on demand content of menus as taught by Hendricks to the system of Novak to provide premium content for users (col. 44-45, lines 23-13).

Claim 16, Novak is silent regarding the method of claim 1, wherein the topical information is associated with automobiles.
Hendricks teaches the method of claim 1, wherein the topical information is associated with automobiles (i.e. special interest) (fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided subscription services for on demand content of menus as taught by Hendricks to the system of Novak to provide premium content for users (col. 44-45, lines 23-13).


Claim 17, Novak is silent regarding the method of claim 1, wherein the subtopical information is associated with makes of automobiles.
Hendricks teaches the method of claim 1, wherein the subtopical information is associated with makes of automobiles (i.e. special interest) (fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided subscription services for on demand content of menus as taught by Hendricks to the system of Novak to provide premium content for users (col. 44-45, lines 23-13).

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.

Claim 1, Applicant argues that The Examiner contends that FIGS. 8-9 and Paragraphs 0068-0072 of Novak disclose “the first video-on-demand content in a first digital video format was uploaded to a Web-based content management system operatively connected to the video-on-demand application server by a content provider device associated with a video content provider via an open online network in a digital video format, along with but separate from respective first content-characterizing metadata that includes first title information associated with a first title of a plurality of titles,” as required by claim 1. The Examiner concedes, however, that Novak does not disclose that the metadata includes “first topical information associated with the first title, and first subtopical information associated with the first title designated by the video content provider, in order to specify a respective hierarchical location of the respective first title of the first video-on-demand content within the hierarchically-arranged interactive electronic program guide using the respective hierarchically-arranged first topical information, first subtopical information, and first title information,” as is further required by claim 1 of the present application. The Examiner argues, however, that Hendricks discloses these features and contends that it would have been obvious to modify Novak to include these alleged features of Hendricks. Applicant respectfully disagrees.
Neither Novak nor Hendricks disclose, show or suggest, at least “the first video-on- demand content... was uploaded to a Web-based content management system... by a content provider device associated with a video content provider... along with but separate from respective first content-characterizing metadata,” as is required by claim 1. Paragraph 0068 of Novak, which is cited by the Examiner as allegedly disclosing this feature, makes clear that “the local studio 106, cable service provider 108, or other party knows of or has access to information related to the media objects stored by the upload source 122 in the server via the interface 702,” which “allows these parties to provide hypertext links, EPG information, subscriptions services, or other data.” That is, Novak discloses that the information for the EPG is provided by the local studio, cable service or other party, not the content provider. Thus, this information is not “uploaded... by a content provider device,” nor is it provided “along with but separate from” the first video-on-demand content, as is required by claim 1.
Hendricks also fails to disclose, show or suggest this feature. Indeed, the Examiner makes no assertion to the contrary. In contrast, the portion of Hendricks cited by the Examiner appears to disclose the use of multiple menu’s, however, does not address how or when the information included in these menus is provided. Indeed, Hendrickson explains that digital signals are packaged at the operations center 202 by “computer assisted packaging equipment (CAP)” and that a programmer packages the signals by entering information into the CAP including date, time slot and program category for the program. The programmer also selects a price and allocates transponders. After that, the CAP may display draft menus or program schedules that correspond to the information provided by the programmer. The programmer may edit the menus and transponder allocations until satisfied. The program operations center 202 may then send the different programs to different cable head ends 208 and/or set top terminals 220. This may be done by sending different packages to each transponder and each transponder relaying the specific package to specific cable headends and/or set top terminals. See Hendrickson, Col. 8, lines 22-64. That is, Hendricks discloses packaging the program content with the menu information manually and then distributing it via the satellite transponders. Thus, none of the content or the menu information in Hendricks is “uploaded to a Web-based content management system by a content provider device associated with a video content provider via an open online network... along with but separate from respective first content-characterizing metadata,” as required by claim 1.
Further, even if the references disclosed the features suggested by the Examiner, which they do not, it would not have been obvious to modify the system of Novak to include the alleged featured of Hendrickson. Novak not only does not disclose metadata including “first topical information associated with the first title, and first subtopical information associated with the first title designated by the video content provider,” but is makes no allowance for such information to provide “a respective hierarchical location of the respective first title of the first video-on-demand content within the hierarchically-arranged interactive electronic program guide using the respective hierarchically-arranged first topical information.” Indeed, the program guide that is provided in Novak, as illustrated in FIGS. 8-9, cited by the Examiner, for example, is a channel guide that is not hierarchically arranged using topical information. While, Hendrickson may disclose the use of categories and subcategories in a menu, the category and subcategory information used in these menus is packaged with the content as discussed above and sent to the head end and/or set top terminal. Since the system of Novak does not contemplate the use of such information, or of receiving such information in the manner described in Hendrickson, modifying the system of Novak to include the alleged teachings of Hendrickson would render the system of Novak unsatisfactory for its intended purpose. Thus, it would not have been obvious to modify Novak in view of Hendrickson as suggested by the Examiner. See M.P.E.P. §2143(V) (“‘[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.”)
The Examiner respectfully disagrees.  The Applicant has misconstrued the Examiner’s position.  Novak clearly teaches a system which allows a content provider to upload content to the content server, and long with and separate from “metadata”.  At least on Fig. 7, p. 0063 discloses that an uploading individual can upload content and also the “metadata” for the content (i.e. “other program information”).  This information can be provided as an “update” which is interpreted as separate from the upload of the media content itself.  What is missing from Novak is merely the specific type of metadata claimed as “a respective hierarchical location of the respective first title of the first video-on-demand content within the hierarchically-arranged interactive electronic program guide using the respective hierarchically-arranged first topical information”.  Hendricks is relied upon for merely teaching menus in a hierarchy with multiple submenus which is interpreted to read on the claimed, “a respective hierarchical location of the respective first title of the first video-on-demand content within the hierarchically-arranged interactive electronic program guide using the respective hierarchically-arranged first topical information” (fig. 22-23a; col. 33-34, lines 9-35).

Conclusion
Claims 1-17 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/23/2022